Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golomb et al. US PG PUB 2010/0243248 (hereinafter “Golomb”). 


Claim 1:

A wellbore servicing fluid comprising: a Pickering emulsion produced by mixing silica, [0010] teaches wellbore servicing fluid: [0020] teaches a pickering emulsion; [0011] teaches sand, which includes silica;
an oleaginous fluid, [0015] teaches oil;
an aqueous base fluid; [0015] teaches an aqueous base fluid;
and an emulsifier.  [0056] teaches emulsifiers that comprise dimethylforamide, which is a polyolefin amide.

 Claim 5. 
Golomb teaches:
wherein the oleaginous fluid is selected from the group consisting of petroleum oils, natural oils, synthetically-derived oils, diesel oil, fuel oil, kerosene oil, mixtures of crude oil, mineral oil, synthetic oil, vegetable oils, olefins, polyolefins, alpha-olefins, internal olefins, polydiorganosiloxanes, acetals, esters, diesters of carbonic acid, linear or branched paraffins, or combinations thereof, [0015] teaches oils.

Claim 6. 
Golomb teaches:
wherein the emulsifier is selected from the group consisting of polyolefin amides, alkeneamides, reaction product of fatty acid, tall oil with diethylenetriamine, maleic anhydride, tetraethylenepentamine, triethylenetretramine, and combinations thereof. [0056] teaches emulsifiers that comprise dimethylforamide, which is a polyolefin amide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Golomb et al. US PG PUB 2010/0243248 (hereinafter “Golomb”).

Claim 2.
Golomb teaches the emulsion may have an oil phase to aqueous phase that is between 1:1 to 20:1 or 50% to 5% (see [0078]) but does not specifically teach:
wherein the oleaginous fluid is present in the Pickering emulsion in a volume that is from about 2% to about 12% of the volume of the aqueous base fluid.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Golomb and choose an oleaginous fluid in the claimed amount because Golomb suggests an amount that overlaps so closely in scope that as a matter routine engineering one of ordinary skill in the art would be able to arrive at the claimed amount since Applicant has not shown that this particular amount produces unexpected results or solves any stated problem.

Claim 3. 
Golomb teaches:
Golomb teaches that an emulsifier may be made using produced water from a coal bed, see [0092]. Golomb does not specifically teach:
wherein the emulsifier is present in the Pickering emulsion in a volume that is from about 0.1% to about 1.5% of the volume of the aqueous base fluid. 


Claim 4. 
Golomb teaches that an emulsifier may be made using produced water from a coal bed, see [0092]. Golomb does not specifically teach:
wherein the emulsifier is present in the Pickering emulsion in a volume that is less than 1% of the volume of the aqueous base fluid.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Golomb and choose an emulsifier in the claimed amount because Golomb suggests an emulsifier and as a matter routine engineering one of ordinary skill in the art would be able to arrive at the claimed amount since Applicant has not shown that this particular amount produces unexpected results or solves any stated problem.

Claim 7. 
Golomb teaches to use silica having a size of 4.3 microns (4300 nm) and other particles limestone .55 microns (550 nm) but does not specifically teach
wherein the silica consists essentially of silica dust having a particle size of less than about 1000 nm.


	Claim 8:
Golomb does not teach:
further comprising a proppant having an average particle size of from about 2 to about 400 mesh. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose any proppant size depending on the size of the pores in the formation. 

Claim 9. 
Golomb teaches:
wherein the proppant is silica-sand, see [0011]. 

Claim 10. 
Golomb teaches:
the wellbore servicing fluid consists essentially of the Pickering Emulsion produced by mixing silica dust, silica-sand, the oleaginous fluid, the aqueous base fluid and the emulsifier; taught as stated in the rejection of claim 1;
and the oleaginous fluid is selected from the group consisting of petroleum oils, natural oils, synthetically-derived oils, diesel oil, fuel oil, kerosene oil, mixtures of crude oil, mineral oil, synthetic oil, vegetable oils, olefins, polyolefins, alpha-olefins, internal olefins, polydiorganosiloxanes, acetals, esters, diesters of carbonic acid, linear or branched paraffins, or combinations thereof, [0015] teaches oils;
Golomb teaches the emulsion may have an oil phase to aqueous phase that is between 1:1 to 20:1 or 50% to 5% (see [0078]) but does not specifically teach:
wherein the oleaginous fluid is present in the Pickering emulsion in a volume that is from about 3% to about 7% of the volume of the aqueous base fluid.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Golomb and choose an oleaginous fluid in the claimed amount because Golomb suggests an amount that overlaps so closely in scope that as a matter routine engineering one of ordinary skill in the art would be able to arrive at the claimed amount since Applicant has not shown that this particular amount produces unexpected results or solves any stated problem;
Golomb teaches that an emulsifier may be made using produced water from a coal bed, see [0092]. Golomb does not specifically teach:
wherein the emulsifier is present in the Pickering emulsion in a volume that is from about 0.5% to about 1% of the volume of the aqueous base fluid. 


Claim 11. 
Golomb teaches:
A method of servicing a wellbore in a subterranean formation comprising: see abstract;
providing a wellbore servicing fluid by mixing silica, [0011] teaches sand, which includes silica;
an aqueous base fluid, [0015] teaches an aqueous base fluid;
 an oleaginous fluid, [0015] teaches oil; 
and an emulsifier to form a Pickering emulsion, [0056] teaches emulsifiers that comprise dimethylforamide, which is a polyolefin amide; [0020] teaches a pickering emulsion;
wherein 19WO 2017/176272PCT/US2016/026423 an emulsion is not formed by the components until the silica is mixed with the oleaginous fluid, the aqueous base fluid and the emulsifier; and introducing the wellbore servicing fluid into the wellbore; this step does not impart any positive method steps; the emulsion would naturally form upon mixing.




Golomb teaches the emulsion may have an oil phase to aqueous phase that is between 1:1 to 20:1 or 50% to 5% (see [0078]) but does not specifically teach:
wherein the oleaginous fluid is present in the Pickering emulsion in a volume that is from about 2% to about 12% of the volume of the aqueous base fluid.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Golomb and choose an oleaginous fluid in the claimed amount because Golomb suggests an amount that overlaps so closely in scope that as a matter routine engineering one of ordinary skill in the art would be able to arrive at the claimed amount since Applicant has not shown that this particular amount produces unexpected results or solves any stated problem.

Claim 13. 
Golomb teaches:
Golomb teaches that an emulsifier may be made using produced water from a coal bed, see [0092]. Golomb does not specifically teach:
wherein the emulsifier is present in the Pickering emulsion in a volume that is from about 0.1% to about 1.5% of the volume of the aqueous base fluid. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Golomb and choose an emulsifier in the claimed amount because Golomb suggests an emulsifier and as a matter routine engineering one of 

Claim 14. 
Golomb teaches that an emulsifier may be made using produced water from a coal bed, see [0092]. Golomb does not specifically teach:
wherein the emulsifier is present in the Pickering emulsion in a volume that is less than 1% of the volume of the aqueous base fluid.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Golomb and choose an emulsifier in the claimed amount because Golomb suggests an emulsifier and as a matter routine engineering one of ordinary skill in the art would be able to arrive at the claimed amount since Applicant has not shown that this particular amount produces unexpected results or solves any stated problem.

Claim 15. 
Golomb teaches:
wherein the oleaginous fluid is selected from the group consisting of petroleum oils, natural oils, synthetically-derived oils, diesel oil, fuel oil, kerosene oil, mixtures of crude oil, mineral oil, synthetic oil, vegetable oils, olefins, polyolefins, alpha- olefins, internal olefins, polydiorganosiloxanes, acetals, esters, diesters of carbonic acid, linear or branched paraffins, or combinations thereof; [0015] teaches oil.  


Golomb teaches:
wherein the emulsifier is selected from the group consisting of polyolefin amides, alkeneamides, reaction product of fatty acid, tall oil with diethylenetriamine, maleic anhydride, tetraethylenepentamine, triethylenetretramine, and combinations thereof, [0056] teaches emulsifiers that comprise dimethylforamide, which is a polyolefin amide.

Claim 17. 
Golomb teaches:
wherein the wellbore servicing fluid is introduced into the wellbore using one or more pumps, [0002] teaches pumping.

Claim 18. 
Golomb teaches to use silica having a size of 4.3 microns (4300 nm) and other particles limestone .55 microns (550 nm) but does not specifically teach
wherein the silica consists essentially of silica dust having a particle size of less than about 1000 nm.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Golomb and choose a particle size in the claimed amount because Golomb suggests particles within Applicants range and as a matter routine engineering one of ordinary skill in the art would be able to arrive at the claimed size without 

Claim 19. 
Golomb does not teach:
further comprising a proppant having an average particle size of from about 2 to about 400 mesh. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose any proppant size depending on the size of the pores in the formation. 

Claim 20. 
Golomb teaches:
wherein the proppant is sand, in the step of providing the Pickering emulsion, the proppant and sand are added together to the aqueous base fluid, oleaginous fluid and emulsifier, and the proppant and sand instigate the formation of the Pickering emulsion, mixing is taught in [0007]; [0026] teaches adding the particles to the fluid phase; [0093] teaches mixing the particle emulsion in the carrier fluid and the emulsion is not formed until the particles are dispersed in the liquid phase. 



Conclusion

1. US PG PUB 2009/0137432 teaches Pickering emulsions comprising oil, water, sand, silica and an emulsifier.
2. CN 105504182 teaches Pickering emulsions for fracturing fluids comprising water, oil, emulsifiers and the mixing order uses nanoparticles to initiate the emulsification.
3. US PG PUB 2013/0274149 teaches pickering emulsions comprising Applicant’s claimed materials and specifying a mixing order of components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/             Examiner, Art Unit 3674